DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: In line 1, before ‘characterized’, please insert – is --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schram et al. (US Patent No. 8,696,847).
For claim 1, Schram et al. discloses a seal between adjacent product components (fig. 1, col. 3 lines 57-58, seal between two plates), the seal comprising: a first surface on a first component (1), the first surface including a first region (3) that is characterized by a first contact angle that is greater than 90 degrees (hydrophobic) and a second region (4) that is hydrophilic (col. 8 lines 22-29); and a second surface on a second component (6), wherein the first component and the second component are adjacent to each other at the first surface and the second surface, the first surface and second surface face each other, and at least a portion of the first surface is not in physical contact with the second surface.
For claim 12, Schram et al. discloses a seal between adjacent product components (fig. 1, col. 3 lines 57-58, seal between two plates), the seal comprising: a first surface on a first component (1), the first surface including a first region (3) that is characterized by a first contact angle that is greater than 90 degrees and a second region (4) that is hydrophilic.
For claim 13, Schram et al. discloses a second surface on a second component (6), wherein the first component and the second component are adjacent to each other at the first surface and the second surface, the first surface and second surface face each other, and at least a portion of the first surface is not in physical contact with the second surface.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schram et al. (US Patent No. 8,696,847).
For claims 2 and 14, Schram et al. does not disclose that the second surface is characterized by a second contact angle that is greater than 90 degrees (hydrophobic), however it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the second surface hydrophobic since this merely involves a duplication of already disclosed elements to get expected and predictable results like a hydrophobic surface that repels water for easy drainage.
           For claims 3 and 15, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make either the first or second contact angle greater than 150 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would be motivated to make the contact angle greater than 150 degrees to increase the hydrophobic characteristic of the first or second surface.
 

Claims 4-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schram et al. (US Patent No. 8,696,847) in view of Rothfuss et al. (US Patent No. 2012/0312039).
For claims 4-6, 16-17, 18, Schram et al. discloses that the first and second component are made of glass, but does not disclose that the first component and the second component are adjacent components of a window or door product or that the first component is a window pane.
Rothfuss et al. discloses the obviousness of making a window pane (fig. 2, 114) in a pair of group of window panes hydrophobic or hydrophilic [0020] and it would be obvious to one having ordinary skill in the art at to use the components in a window or door pane to increase the drainage abilities of the panes for ease of maintenance and cleaning.

Allowable Subject Matter
Claims 7-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a seal between adjacent product components comprising a first surface on a first component, the first surface including a first a first region that is characterized by a first contact angle that is greater than 90 degrees and a second region that is hydrophilic, and a second surface on a second component, wherein the first component and the second component are adjacent to each other, face each other and at least a portion of the first surface is not in physical contact with the second surface, wherein the first component and the second component are adjacent components, wherein the first component is a sash and the first surface is a sash pocket surface formed by the sash.


Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633